         Case 3:20-cv-02747-LB Document 19 Filed 06/05/20 Page 1 of 2



 1   DAVID H. KRAMER State Bar No. 168452
     AMIT Q. GRESSEL State Bar No. 307663
 2   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 3   650 Page Mill Road
     Palo Alto, CA 94304-1050
 4   Telephone:    (650) 493-9300
     Facsimile:    (650) 565-5100
 5   Email: dkramer@wsgr.com, agressel@wsgr.com

 6   BRIAN M. WILLEN (admitted pro hac vice)
     WILSON SONSINI GOODRICH & ROSATI
 7   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
 8   New York, NY 10019-6022
     Telephone: (212) 999-5800
 9   Facsimile: (212) 999-5899
     Email: bwillen@wsgr.com
10
     Attorneys for Defendant
11   YouTube, LLC

12
                                   UNITED STATES DISTRICT COURT
13
                                 NORTHER DISTRICT OF CALIFORNIA
14
                                      SAN FRANCISCO DIVISION
15

16
     RIPPLE LABS INC., ET AL.,                     )   CASE NO.: 3:20-cv-02747-LB
17                                                 )
                   Plaintiffs,                     )   STIPULATION EXTENDING TIME
18                                                 )   TO RESPOND TO THE
            v.                                     )   COMPLAINT
19                                                 )
     YOUTUBE, LLC,                                 )
20                                                 )   Civil Local Rule 6-1(a)
                   Defendant.                      )
21                                                 )   Magistrate Judge Laurel Beeler
                                                   )
22                                                 )
                                                   )
23

24

25

26

27

28


     STIPULATION EXTENDING TIME                  -1-                  CASE NO.: 3:20-CV-02747-LB
     TO RESPOND TO THE COMPLAINT
         Case 3:20-cv-02747-LB Document 19 Filed 06/05/20 Page 2 of 2



 1          Under Rule 6-1(a) of the Local Rules of the United States District Court, Northern District

 2   of California, Plaintiffs Ripple Labs Inc. and Bradley Garlinghouse and Defendant YouTube, LLC.

 3   stipulate to an extension of time for Defendant to answer or otherwise respond to Plaintiffs’

 4   Complaint. Defendant’s response shall be due on or before July 10, 2020.

 5

 6   Dated: June 5, 2020                            WILSON SONSINI GOODRICH & ROSATI
                                                    Professional Corporation
 7

 8
                                                    By: /s/ Brian M. Willen
 9                                                          Brian M. Willen
                                                            dkramer@wsgr.com
10
                                                    Attorneys for Defendant
11                                                  YOUTUBE, LLC
12

13   Dated: June 5, 2020                            BOIES SCHILLER FLEXNER LLP
14

15                                                  By: /s/ Mark Mao
                                                            Mark Mao
16                                                          mmao@bsfllp.com

17                                                  Attorneys for Plaintiffs
                                                    RIPPLE LABS INC. and
18                                                  BRADLEY GARLINGHOUSE
19
20                                    SIGNATURE ATTESTATION

21          I, Brian M. Willen, hereby attest that all other signatories listed, and on whose behalf the

22   filing is submitted, concur in the filing’s content and have authorized the filing on this e-filed

23   document.

24                                             By: /s/ Brian M. Willen
                                                   Brian M. Willen
25

26

27

28


     STIPULATION EXTENDING TIME                         -2-                     CASE NO.: 3:20-CV-02747-LB
     TO RESPOND TO THE COMPLAINT
